
	
		II
		110th CONGRESS
		1st Session
		S. 1586
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2007
			Mr. Leahy (for himself,
			 Mr. Sununu, Mr.
			 Gregg, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to provide assistance in implementing cultural heritage, conservation, and
		  recreational activities in the Connecticut River watershed of the States of New
		  Hampshire and Vermont.
	
	
		1.Short titleThis Act may be cited as the
			 Upper Connecticut River Partnership
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that—
				(1)the upper Connecticut River watershed in
			 the States of New Hampshire and Vermont is a scenic region of historic villages
			 located in a working landscape of farms, forests, and the mountainous
			 headwaters and broad fertile floodplains of New England’s longest river, the
			 Connecticut River;
				(2)the River provides outstanding fish and
			 wildlife habitat, recreation, and hydropower generation for the New England
			 region;
				(3)the upper Connecticut River watershed has
			 been recognized by Congress as part of the Silvio O. Conte National Fish and
			 Wildlife Refuge, established by the Silvio O. Conte National Fish and Wildlife
			 Refuge Act (16
			 U.S.C. 668dd note;
			 Public Law
			 102–212);
				(4)the demonstrated interest in stewardship of
			 the River by the citizens living in the watershed led to the Presidential
			 designation of the River as 1 of 14 American Heritage Rivers on July 30,
			 1998;
				(5)the River is home to the bistate
			 Connecticut River Scenic Byway, which will foster heritage tourism in the
			 region;
				(6)each of the legislatures of the States of
			 Vermont and New Hampshire has established a commission for the Connecticut
			 River watershed, and the 2 commissions, known collectively as the
			 Connecticut River Joint Commissions—
					(A)have worked together since 1989; and
					(B)serve as the focal point for cooperation
			 between Federal agencies, States, communities, and citizens;
					(7)in 1997, as directed by the legislatures,
			 the Connecticut River Joint Commissions, with the substantial involvement of 5
			 bistate local river subcommittees appointed to represent riverfront towns,
			 produced the 6-volume Connecticut River Corridor Management Plan, to be used as
			 a blueprint in educating agencies, communities, and the public in how to be
			 good neighbors to a great river;
				(8)this year, by Joint Legislative Resolution,
			 the legislatures have requested that Congress provide for continuation of
			 cooperative partnerships and support for the Connecticut River Joint
			 Commissions from the New England Federal Partners for Natural Resources, a
			 consortium of Federal agencies, in carrying out recommendations of the
			 Connecticut River Corridor Management Plan;
				(9)this Act effectuates certain
			 recommendations of the Connecticut River Corridor Management Plan that are most
			 appropriately directed by the States through the Connecticut River Joint
			 Commissions, with assistance from the National Park Service and United States
			 Fish and Wildlife Service; and
				(10)where implementation of those
			 recommendations involves partnership with local communities and organizations,
			 support for the partnership should be provided by the Secretary.
				(b)PurposeThe purpose of this Act is to authorize the
			 Secretary to provide to the States of New Hampshire and Vermont (including
			 communities in those States), through the Connecticut River Joint Commissions,
			 technical and financial assistance for management of the River.
			3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)StateThe term State means—
				(A)the State of New Hampshire; or
				(B)the State of Vermont.
				4.Connecticut River
			 Grants and Technical Assistance Program
			(a)In
			 generalThe Secretary shall
			 establish a Connecticut River Grants and Technical Assistance Program to
			 provide grants and technical assistance to State and local governments,
			 nonprofit organizations, and the private sector to carry out projects for the
			 conservation, restoration, and interpretation of historic, cultural,
			 recreational, and natural resources in the Connecticut River watershed.
			(b)CriteriaThe Secretary, in consultation with the
			 Connecticut River Joint Commissions, shall develop criteria for determining the
			 eligibility of applicants for, and reviewing and prioritizing applications for,
			 grants or technical assistance under the program.
			(c)Cost-sharing
				(1)Federal
			 shareThe Federal share of
			 the cost of carrying out a grant project under subsection (a) shall not exceed
			 75 percent.
				(2)Non-federal
			 shareThe non-Federal share
			 of the cost of a project may be provided in the form of in-kind contributions
			 of services or materials.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for each fiscal
			 year.
		
